

115 HR 7385 IH: Disaster Housing Assistance Program Accountability Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7385IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Ms. Titus (for herself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the President to establish pilot programs to provide long-term rental housing assistance
			 and case management services after certain major disasters, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Disaster Housing Assistance Program Accountability Act. 2.Authorization of Disaster Housing Assistance pilot programs (a)In GeneralPursuant to the authority under, and meeting the requirements of, sections 408 and 426 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174, 5189d), the President, acting through the Administrator, shall establish at least 3 pilot programs, to be administered by an appropriate Federal agency, to provide for long-term rental housing assistance and case management services to eligible families affected by a covered disaster in a State.
 (b)ConsultationIn establishing a pilot program under this section, the Administrator shall consult with the Governor of the State in which the disaster occurred.
 (c)LimitationIn establishing a pilot program under this section, the Administrator shall ensure that multiple pilot programs are not established in any 1 State.
 (d)ResponsibilitiesThe Administrator shall— (1)ensure that each pilot program established under subsection (a) assists eligible families with transitioning toward self-sufficiency through case management services provided in a cost-effective manner; and
 (2)determine whether the cost of each pilot program and the services provided under any such pilot program are competitive with other housing options provided by the Administrator.
 (e)Extent of ServicesThe Administrator, in consultation with other Federal agencies with appropriate expertise, shall determine the extent of case management services required for an eligible family to obtain self-sufficiency.
 (f)TerminationThe Administrator may terminate each pilot program established under subsection (a) at any time the Administrator considers appropriate.
 (g)Interagency AgreementTo carry out each pilot program, the Administrator and a relevant Federal agency shall enter into an interagency agreement that, at a minimum—
 (1)includes policies, procedures, and framework for— (A)program management;
 (B)financial management; and (C)oversight;
 (2)establishes requirements for cost and program effectiveness data to be maintained and reported to the Administrator on a regular basis; and
 (3)identifies the type and amount of administrative fees that will be charged under each pilot program.
				(h)Cost-Effectiveness of Program
 (1)Program comparison dataThe Federal agency implementing the pilot program established in subsection (a) shall provide the Administrator with such data as may be necessary for the Administrator to conduct a comparison between each pilot program established under subsection (a) and other temporary housing options provided by the Administrator under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)Case management dataThe Federal agency implementing the pilot program established in subsection (a) shall provide the Administrator with such data as may be necessary to determine the extent of case management services required and provided under each program and the effectiveness of such services in transitioning eligible families toward self-sufficiency.
 (3)FeesThe Administrator shall ensure that— (A)the administrative fees of each pilot program are reasonable compared to the cost of temporary housing assistance provided to eligible families;
 (B)case management services fees are reasonable compared to the cost of the case management services provided to eligible families; and
 (C)administrative fees and case management services fees do not exceed the amounts provided under the Interagency Agreement executed on March 25, 2013, to implement Disaster Housing Assistance Program–Sandy.
					(i)Analysis and Report
 (1)AnalysisAfter termination of a pilot program, the Administrator shall conduct an analysis comparing the costs, benefits, and effectiveness of each pilot program, including any case management services provided, with other temporary housing options provided by the Administrator under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)ReportNot later than 180 days after the Administrator terminates a pilot program, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Government Affairs of the Senate a report that contains the analysis required under paragraph (1).
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Covered disasterThe term covered disaster means a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170)—
 (A)during 2017 in the territories of the United States; or (B)during 2018 in a State.
 (3)Eligible familiesThe term eligible families means families that the Administrator determines are eligible for housing assistance under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) and case management services under section 426 of such Act.
 (4)FamiliesThe term families has the meaning given such term in section 3(b)(3)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437a).
 (5)Governor; StateThe terms Governor and State have the meanings given such terms in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122).
			